Case: 21-50204     Document: 00515957731         Page: 1     Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-50204                       July 29, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Saul Contreras-Roman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-473-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Saul Contreras-Roman appeals his sentence of 46 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He asserts
   that the enhancement of his sentence based on his prior conviction pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50204     Document: 00515957731           Page: 2   Date Filed: 07/29/2021




                                    No. 21-50204


   to 8 U.S.C. § 1326(b)(2), which increased the statutory maximum term of
   imprisonment, is unconstitutional because his prior conviction is treated as a
   sentencing factor rather than an element of the offense that must be alleged
   in the indictment or found by a jury beyond a reasonable doubt. He concedes
   that the issue is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), but he seeks to preserve the issue for further review. The
   Government moves for summary affirmance, asserting that Contreras-
   Roman’s argument is foreclosed.
          The parties are correct that Contreras-Roman’s assertion is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06
   (5th Cir. 2008).   Accordingly, the Government’s motion for summary
   affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), the Government’s alternative motion for an
   extension of time to file a brief is DENIED as unnecessary, and the
   judgment of the district court is AFFIRMED.




                                         2